DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
10. (Currently Amended) A multi-purpose auxiliary device, comprising:
a first body and a second body mixed with carbon fiber and nanocomposite JM-TTA antibacterial fiber material, wherein:
the first body at least has a holding portion and a docking portion, and a cone-shaped center pillar protrudes outwardly from a surface of the docking portion, and a head of the center pillar has a semi-spherical enlarged portion for pressing objects; and
the second body has an opening, and the second body has accommodating space inside that is connected to the opening for accommodating the center pillar, and for the second body to combined with the first body; and
[[the]] a round head kit has a sleeve opening that can be sleeved on the semi-spherical enlarged portion of the first body.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 10, they recite, among other features, “the first body at least has a holding portion and a docking portion, and a cone-shaped center pillar protrudes outwardly from a surface of the docking portion, and a head of the center pillar has a semi-spherical enlarged portion for pressing objects; and
the second body has an opening, and the second body has accommodating space inside that is connected to the opening for accommodating the center pillar, and for the second body to combined with the first body; and
a round head kit has a sleeve opening that can be sleeved on the semi-spherical enlarged portion of the first body”.
The Prior Art discloses styli with removable caps that allow for operation on both resistive and capacitive screens and include antimicrobial material to prevent germs.  The Prior Art does not disclose  the first body at least has a holding portion and a docking portion, and a cone-shaped center pillar protrudes outwardly from a surface of the docking portion, and a head of the center pillar has a semi-spherical enlarged portion for pressing objects; and the second body has an opening, and the second body has accommodating space inside that is connected to the opening for accommodating the center pillar, and for the second body to combined with the first body; and a round head kit has a sleeve opening that can be sleeved on the semi-spherical enlarged portion of the first body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 6, 2022